0




                                    NUMBER 13-08-00363-CV

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                      IN RE LANAYE JULIAN


                              On Petition for Writ of Mandamus


                                    MEMORANDUM OPINION

                       Before Justices Rodriguez, Garza, and Vela
                           Per Curiam Memorandum Opinion1

        Relator, Lanaye Julian, filed a petition for writ of mandamus and an emergency

motion to stay the underlying proceedings in the above cause on June 5, 2008, contending

that the trial court abused its discretion in granting a motion for protective order filed by the

real party in interest, Maurice Julian. That same day, this Court granted the motion for

emergency stay and ordered all proceedings in the trial court stayed. The Court requested



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
that the real party in interest, Maurice Julian, by and through counsel, file a response to

relators' petition for writ of mandamus on or before June 16, 2008, and his response has

been filed herein.

       The Court, having examined and fully considered the petition for writ of mandamus

and response thereto, is of the opinion that relator has not shown herself entitled to the

relief sought. Accordingly, the stay previously imposed by this Court is LIFTED. See TEX .

R. APP. P. 52.10(b) ("Unless vacated or modified, an order granting temporary relief is

effective until the case is finally decided."). The petition for writ of mandamus is DENIED.

See id. 52.8(a).

                                                        PER CURIAM


Memorandum Opinion delivered and
filed this 19th day of June, 2008.




                                             2